DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
	Claims 1-7 are the subject of this Office Action.



2. Claim Rejections - 35 USC § 112(a) – written description
	No rejection is currently being made. However, based on Applicants’ response to the rejection below under 35 USC 102, one may be made.



3. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
	Claims 4 and 5 remain rejected for the reasons already of record on page 4 of the Office Action dated 3/24/21. Applicants argue that the human glucagon receptor is a GPCR with an ECD having many potential epitopes and that one would not expect, with any degree of certainty, that the antibodies of Lee would meet the claimed limitations, especially given the differing methods used. First, it is noted that all GPCRs are generally large and have numerous potential epitopes. However, producing antibodies to various regions, especially the ECD is routine. Paragraphs [0152] – [0154] of the specification provide general methods of identifying antibodies of the invention. 
In this case, both the instant invention and Lee et al. have the goal of making antibodies that inhibit binding of glucagon to its receptor to inhibit activation. In this case, the Office does not have the facilities for examining and comparing Applicants’ products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicants’ products.  In the absence of evidence to the contrary, the burden is upon Applicants to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 
	Though further arguments will be considered, the rejection can be overcome if Applicants amend the claims to recite that the antibody or antigen-binding fragment thereof that competes for specific binding or binds the same epitope comprises a heavy chain variable region comprising the complementarity determining regions of a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 34 and a light chain variable region comprising the complementarity determining regions of a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 42.



4. Obviousness-Type Double Patenting
A.	The rejection over 9,587,029 has been withdrawn in view of Applicants’ filing of a TD.

B.	The rejection over 9,358,287 has been withdrawn in view of Applicants’ arguments, but may be reinstated upon rejoinder of the instant method claims.



5. Conclusion
A.	Claims 4 and 5 are not allowable.

B.	Claims 1-3, 6 and 7 are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647